Citation Nr: 1429897	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a cervical condition, to include as secondary to a left knee and left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1964.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has left knee, left shoulder, and cervical conditions due to service.  He also claims that the cervical condition is secondary to his claimed left shoulder and knee disabilities.  Thus, that issue has been recharacterized as shown on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Further development is required prior to adjudicating the Veteran's claims.

At the December 2013 hearing, the Veteran testified that he receives private medical treatment for his claimed conditions, and the treating physician may have indicated a nexus between his current complaints and service.  At the Veteran's request, the record was held open for 30 days to allow the Veteran to submit any additional treatment records.  To date, no additional records have been submitted.  However, since the Veteran referred to the existence of outstanding treatment records, which may be pertinent to his claim, the Board will remand to attempt to obtain those records. 

At the December 2013 hearing, the Veteran provided sworn, credible testimony of current treatment of his left shoulder and cervical spine as well as in-service injuries and treatment.  Consequently, a medical opinion is necessary to adjudicate the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  While the Veteran was afforded an examination of his left knee, there are outstanding treatment records which the examiner did not have the opportunity to review.  Thus, the examination conducted on remand should include an opinion as to the etiology the left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left knee, left shoulder and neck conditions since service.  After securing the necessary release, obtain these records.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed left shoulder, knee and neck conditions.  The claims folder and all pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner is requested to specifically address:

(a) Identify any left shoulder, left knee and cervical pathology.

(b) Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed left shoulder, left knee or cervical condition was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's testimony regarding a fall he sustained in service in 1963.

(c) Is it at least as likely as not (a 50 percent probability or greater) that any cervical condition was caused by, or aggravated by, any left knee condition or left shoulder condition.

The term "aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


